Citation Nr: 1133522	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to service connection for myositis in the lumbar region.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO.  This matter was previously before the Board in the context of a petition to reopen a claim for entitlement to service connection for myositis in the lumbar region.  In March 2010 the Board reopened the Veteran's claim and remanded it for further development.  The claim has now been returned to the Board.  

The Veteran and his spouse presented testimony before the undersigned Veterans Law Judge at the RO in October 2007.  A transcript of that hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2010 the Board entered a decision reopening the Veteran's claim for entitlement to service connection for myositis in the lumbar region.  After reopening the claim, the Board remanded the claim for further development.  Part of the development requested upon remand was for the Veteran to be afforded a VA examination in order to obtain a medical opinion as to nexus.  Accordingly, the Veteran was examined by the VA in February 2011.  

However, the Board finds that the February 2011 VA medical opinion fails to answer several of the questions posed in the November 2010 remand.  Specifically the examiner was asked to comment upon the significance, if any, of the atrophy of the Veteran's right calf and thigh which was found during his VA hospitalization in October 1969 and whether it is related in any way to his claimed low back disability.  In addition, the examiner is requested to comment on the significance, if any, of the X-ray findings, including, spondylolysis, during the VA hospitalization in October 1969.

As such, the claim must be remanded in order for the AOJ to obtain an addendum opinion which addresses the above questions.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be reviewed, if possible by the examiner who performed the February 2011 VA medical examination, for the purpose of preparing an addendum opinion which expresses an opinion as to whether the Veteran's current low back disability is at least as likely as not related to the Veteran's period of service and addresses the following: 

(1) the significance, if any, of the atrophy of the Veteran's right calf and thigh which was found during his VA hospitalization in October 1969 and whether it is related in any way to his claimed low back disability.  

(2) the significance, if any, of the X-ray findings, including, spondylolysis, during the VA hospitalization in October 1969.


2.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


